Citation Nr: 1444165	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-43 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left leg varicose veins.  

2.  Entitlement to service connection for left leg venous insufficiency, claimed as a bad valve.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 until September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This claim was previously remanded by the Board in October 2012 and April 2013.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A hearing transcript is associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's VA outpatient treatment records and hearing transcript are located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's preexisting left leg varicose vein disability was not aggravated in service.  

2.  The preponderance of the evidence shows that the Veteran's left leg venous insufficiency was not manifested in service, and it was not manifested until years after service.   


CONCLUSIONS OF LAW

1.  Left leg varicose veins existed prior to service and the disorder was not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).  

2.  Left leg venous insufficiency was neither incurred nor aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in July 2013.  There is no additional evidence that need be obtained.  


Merits of the Claim

Generally, to be awarded service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Varicose Veins

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

The Veteran was noted to have left leg varicosities at his May 1977 entrance examination, but they were not considered disabling.  

While the Veteran was treated for left leg peroneal palsy in and a left toe disability in August 1979 there is no record of treatment for either varicose veins or venous sufficiency during his active duty service.  There is no note or evidence of any aggravation of his varicose veins at his separation examination.  Therefore, the Board cannot concede the presumptions of aggravation.  

The Veteran was admitted to the emergency room for a panic attack in December 1997.  The Veteran noted that he had a long history of bad left leg varicose veins.  He also reported left leg pain and calf tenderness over the prior two days.  A Doppler study revealed that the left leg had a posterior popliteal thrombus that had recanalized and appeared to be stable.  The diagnosis was a venous thrombus of the left leg.  Dr. P.E.C. stated there was no evidence of an acute deep vein thrombosis, but there was evidence of an old thrombus involving the left popliteal vein that had partially recannualized.  The Veteran was prescribed a course of blood thinners.  

In February 1998, a venous duplex scan conducted at the Nebraska Heart Institute noted a chronic non-occlusive deep vein thrombosis in the left popliteal vein.  There was also evidence of venous valvular incompetence in the left common femoral and greater saphenous veins.  

A workers' compensation record in December 1998 notes the presence of a blood clot in the Veteran's left leg.  

In May 1999, the Veteran was noted to require frequent changes of position and no sitting over 30 minutes without such changes due to his varicose veins.  That same month, Dr. S.H.T. performed a venous duplex scan which revealed no evidence of deep vein thrombosis, but did show valvular incompetency of the left greater saphenous vein.  

The Veteran continued to have related symptoms such as pain and swelling in the left leg.  In a March 2004 record, the Veteran was noted to take baby aspirin and that he was seeking to continue his use of a compression support stocking.  

The Veteran asked his VA treating physician, Dr. R.L.W., to give a statement connecting his left leg disabilities to his service.  In January 2012, the doctor noted that he did not have access to the Veteran's military medical records but stated that "it is certainly possible that a paratrooping [injury] could result in a deep venous thrombosis. When a deep venous thrombosis eventually canalizes, the valves that prevent backward flow are destroyed, causing venous insufficiency." 

The Veteran was afforded a VA examination in July 2013.  The examiner diagnosed resolved deep vein thrombosis, venous insufficiency with valvular incompetence with reflux, and varicose veins.  The examiner noted that the Veteran did not recall or remember his varicose veins worsening or when they became worse.  The Veteran reported that at present, his left leg was considerably worse than it was when he was in the military service.  The Veteran stated to the examiner that he had not looked at or measured the varicosities and could not describe a time frame in which the varicose veins to the left leg worsened.  

The examiner noted left lower extremity varicosities that were visible and palpable in the thigh, as well as below the knee.  The Veteran reported leg swelling, as well as some pain, heaviness, and achiness.  He occasionally took Tylenol or ibuprofen, but otherwise utilizes rest and elevation and activity limitation to alleviate any pain or discomfort to the left lower extremity.  The examiner noted no history of pulmonary embolism or any other embolic event associated with the left leg deep vein thrombosis, but did note the history of a left leg peroneal nerve palsy while the appellant was on active military duty.  The Veteran attributed the palsy to being on a long transport flight after participating in mountain training.  The examiner noted that the Veteran's peroneal nerve palsy residuals, which had included a foot drop, had resolved.  The examiner opined that the appellant's varicose veins did not worsen because of military service finding that the Veteran could not recall a time when he remembered the varicosities being worse until 1997.  The examiner noted that the appellant did not receive treatment for varicose veins in service and there was no medical basis to conclude that there was any aggravation of the left leg varicose vein disorder during the appellant's service.  

Venous Insufficiency

The Veteran was treated for left leg peroneal palsy in and a left toe disability August 1979 in service, but there is no record of treatment for venous insufficiency or deep vein thrombosis.  

The Veteran's post-service left leg medical history is described above, including the June 2013 VA examination findings.  At that examination, the examiner stated "deep venous thrombosis can be associated with the development of chronic venous insufficiency.  Furthermore, varicose veins can be found associated with venous insufficiency of a chronic nature."  He concluded that the Veteran's deep vein thrombosis which was discovered in 1997 contributed to the current disability noted on the examination.  

The examiner also found that it would require resort to mere speculation to determine the exact time when the Veteran's left leg deep venous system thrombosis occurred.  The examiner found that it was reasonable to assume that it was of a chronic nature, but there was no specific objective medical evidence that a deep vein thrombosis had been present since 1979.  The examiner further found that if in fact deep vein thrombosis contributed to a venous insufficiency resulting in the varicose veins, then it would reasonable to assume that there would be some increase in the varicosity left leg.  That is, if the original left leg varicose vein was not caused by a deep vein thrombosis to begin with - if the deep vein thrombosis actually caused the original left leg varicose vein, then the onset would be prior to entry into military service given that there was a varicose vein of left leg noted on his entrance exam of 1977.  The examiner found no evidence that there was a significant increase in the varicose vein of the left leg during his time on active military duty. 

This examiner also found no objective evidence to state with any degree of medical certainty that the onset of Veteran's left leg deep vein thrombosis occurred while on active military duty.  The Veteran was unable to provide a history of the onset of any worsening of the varicose veins or worsening of the leg swelling, nor was he able to give any history of any symptoms consistent with an acute deep vein thrombosis that may help provide a clearer time frame as to the onset of his left leg deep vein thrombosis.  The examiner noted that it was well established that deep vein thrombosis can develop without symptoms, and it was apparent that that was likely the case in this Veteran.  The examiner, however, still found no reliable evidence that Veteran's left leg deep vein thrombosis first occurred or had it onset during the appellant's active duty.  The examiner opined that it was less likely that deep vein thrombosis was due to, the result of, or related to the Veteran's service, including due to either his left leg peroneal palsy, long flights on troop transports, or any other aspect of his  service. 

The examiner provided these opinions finding that there was a lack of medical evidence or objective findings to suggest the onset of the deep vein thrombosis or the venous insufficiency as occurring (or worsening) while on active military duty.  This finding was based on the Veteran's description of his history of symptoms and the documentation of a varicose vein that was present at his service entrance.  The Veteran was noted to have reported that the varicose vein had not changed in any significant manner by the time he was released from active military duty in 1980. Furthermore, the significant time lapse between his 1980 service discharge and the discovery of the deep vein thrombosis in the 1997-1998 time frame would argue against a deep vein thrombosis as having occurred in the 1977 to 1980 time frame. 

The examiner noted that based on vascular studies from July 2013, there is no current evidence of left leg deep vein thrombosis.  

At his April 2014 hearing, the Veteran stated that his left leg varicosities were noted at service entrance, but that he had never had previous problems with it and indeed had been unaware of it.  The appellant stated that inservice he was on 8-10 hour flights during which he did not get up at all.  He recalled first noticing something was wrong with his leg when he disembarked and suffered from a foot drag and altered gait.  He noted treatment in service for this injury.  The Veteran described his discovery of the deep vein thrombosis as noted above, but stated that his doctors at the Heart Institute and VA told him that it was from his long flights in service.  

The Veteran is competent to describe his symptoms and the treatment he has received.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran's statements, however, that doctors have related his deep vein thrombosis to service is not competent.  In this regard, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, the opinions from his doctors either address deep vein thrombosis in general terms, such as that of Dr. R.L.W., or decline to relate the two at all, such as those of the VA examiner Dr. J.J.  It must be also noted that the Veteran himself does not have the education or training to offer an opinion addressing the etiology or severity of any current left leg disorder and its relationship, if any, to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

At the hearing, the Veteran's representative argued that VA should not rely upon opinions from physician's assistants because they do not possess the proper knowledge and expertise.  The Board need not address the merits of that argument given that the Board is relying on the opinions of Dr. R.L.W. and Dr. J.J., both of whom are VA staff physicians.  

Here, the evidence shows the Veteran's varicose veins preexisted service, but there was no change seen in their nature during service, and therefore the examiner opined that they were not related to service.  The same examiner opined that the Veteran's venous insufficiency was likely caused by deep vein thrombosis discovered in 1997.  The examiner was unable to find any evidence to show the deep vein thrombosis was incurred in service and the Veteran was unable to state when his left leg symptoms worsened.  Dr. R.L.W.'s statement merely generalized that a deep vein thrombosis could be caused by paratrooping and did not address the Veteran's condition specifically.  Furthermore, Dr. R.L.W. did not have access to the Veteran's service treatment records or support his opinion with any rationale.  Finally, Dr. R.L.W.'s use of conditional words like "possible" and "could" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim").

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  Hence, they must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 


ORDER

Entitlement to service connection for varicose veins is denied.  

Entitlement to service connection for venous insufficiency is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


